DETAILED ACTION
Claims 2-4 and 6-18 were rejected in the Office Action mailed 11/30/2020. 
Applicant filed a response, amended claims 2-3, and cancelled claims 7 and 14 on 03/01/2021. 
Claims 2-6, 8-13, and 15-18 are pending, wherein claim 5 is withdrawn.  
Claims 2-4, 6, 8-13, and 15-18 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6, and 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kousaka et al. (WO 2013051369) (Kousaka) in view of Monden et al. (US 2015/0025180) (Monden), taken in view of evidence provided by Röder (Comparative Characterisation Of Man-Made Regenerated Cellulose Fibres) and Lexico (“Monofilament”).
It is noted that when utilizing WO 2013/051369, the disclosures of the reference are based on US 2014/0343196 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to WO 2013/051369 are found in US 2014/0343196.

Regarding claims 2-3, 6-8, 13, and 15
Kousaka teaches a fiber-reinforced resin composition comprising a resin-impregnated long fiber bundle including (A) a thermoplastic resin and (B) a rayon fiber, wherein the resin-impregnated long fiber bundle is obtained by impregnating the bundle of rayon fibers of the component (B) in a state where the rayon fibers are arranged in the longitudinal direction, with the thermoplastic resin of the component (A) in a molten state to thereby be integrated, and 
Kousaka teaches the rayon fiber of the component (B) has a fiber diameter of 5 to 30 μm (i.e., b1) (Kousaka, [0008]). Kousaka teaches the rayon fiber has high tensile modulus (Kousaka, [0010]), wherein the rayon fibers that can be used include those described in Lenzinger Berichte 87 (2009) , p98-p105, for example, Tencel (Kousaka, [0027]), which has an elongation of greater than 10% as evidenced by Röder (pg. 101, Table 1, see Tencel®, 13% or 18%). 
Given Kousaka teaches a bundle of longitudinally-arranged rayon fibers can include form 2,000 to 30,000 rayon fibers (Kousaka, abstract; [0035]) and in view of the definition of “monofilament” as provided by Lexico (Lexico, see definition 1), it is clear each individual rayon fiber in this strand is a monofilament, i.e. a single strand of man-made fiber. 
Kousaka further teaches the thermoplastic resin of component (A) comprises one selected from a polyolefin resin and a polyamide resin (i.e., no polycarbonate or polycarbonate-based resin) (Kousaka, claim 4; [0016]).

Kousaka does not explicitly teach the rayon fiber having a flat shape with a ratio between a major axis length and a minor axis length in a width-directional cross section of 1.1 or more. 
With respect to the difference, Monden teaches a fiber reinforced resin composition (Monden, [0056]), wherein the fiber reinforced resin composition comprises at least one of a glass fiber comprising circular cross section or a flat cross section (Monden, [0028]; claim 2; [0182]; [0192]; [0194]; [0195]). 
Monden teaches flat cross-section glass fiber have an average value for the ratio between the major diameter and minor diameter of from at least 1.5 to not more than 8 (Monden, [0195]). 

As Monden expressly teaches, the flat cross-section shape is preferred from the standpoint of mechanical strength, warping resistance and anisotropy (Monden, [0198]). 
Monden and Kousaka are analogous art as they are both drawn to fiber reinforced resin compositions. 
In light of the motivation of using a reinforcing fiber with a flat cross section, it therefore would have been obvious to one of ordinary skill in the art to ensure the rayon fiber has a flat cross section having a ratio between the major diameter and minor diameter in the range of 1.5-8 in Kousaka, in view of mechanical strength, warping resistance, and anisotropy as well as in order to increase the flowability, rigidity, impact resistance, and warping resistance of the resin composition with predictable success, and thereby arrive at the claimed invention. 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1385, 1396 (U.S. 2007).

Given Kousaka in view of Monden teaches the long fiber bundle is arranged in the longitudinal direction (i.e., longitudinally-arranged) and the thermoplastic resin is impregnated with the thermoplastic resin in a molten state and the fiber bundle is then cut into a length of 3 to 30 mm, it is clear the long fiber bundle is resin-adhered. The limitation, “the resin-adhered long In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 

	
Regarding claims 4 and 12
	Kousaka in view of Monden teaches the fiber-reinforced resin composition of claims 2-3 above.
Given Kousaka teaches the resin-impregnated long fiber bundle is substantially parallel to the longitudinal direction (i.e., longitudinally-arranged) and the resin is impregnated into the central part (Kousaka, [0060]), wherein the long fiber bundle is integrated by impregnating with a thermoplastic resin in a molten state (Kousaka, [0035]), it is clear the resin-impregnated long fiber bundle is integrated. 
The limitation, “the resin-adhered long fiber bundle is integrated by covering the surface of the strand of longitudinally-arranged rayon fibers of component (B) with the thermoplastic resin of component (A) in a molten state and impregnating the resin into the rayon fiber strand” is product-by-process. It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 

Regarding claims 9 and 16
	Kousaka in view of Monden teaches the fiber-reinforced resin composition of claims 8 and 15 above.
Kousaka further teaches the polyolefin resin of the component (A) comprises polypropylene, and maleic acid-modified polypropylene and/or maleic anhydride-modified polypropylene, and an acid amount in the component (A) is 0.005 to 0.5% by mass on average in terms of maleic anhydride (Kousaka, [0018-0022]

Regarding claims 10 and 17 
Kousaka in view of Monden teaches the fiber-reinforced resin composition of claims 8 and 15 above.
Kousaka further teaches the polyamide resin of the component (A) is selected from polyamide 6, polyamide 69, polyamide 610, polyamide 612, polyamide 11, and polyamide 12 (Kousaka, [0023-0024]; [0026]). 

Regarding claims 11 and 18 
Kousaka in view of Monden teaches the fiber-reinforced resin composition of claims 2-3 above.
Kousaka further teaches a molded article obtained from the fiber-reinforced resin composition (Kousaka, [0001]; claim 7), wherein the molded article is lightweight and has high .

Response to Arguments
The previous rejection over Kousaka et al. (WO 2013051369) (Kousaka) in view of Monden et al. (US 2015/0025180) (Monden), taken in view of evidence provided by Röder (Comparative Characterisation Of Man-Made Regenerated Cellulose Fibres) and Lexico (“Monofilament” is substantially maintained. Any modification to the rejection is in response to the amendment of claims 2-3. 

Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Monden '180 only discloses use of its glass fiber in a composition made of a polycarbonate resin, containing a phosphazene compound and a fluoropolymer. Kousaka '369 discloses that the rayon fiber in its fiber-reinforced resin composition has a high elastic modulus which contributes to the bending strength of a molded article formed therefrom. Because Monden '180 only discloses use of a flat cross-section fiber made of glass, and one of ordinary skill in the art readily appreciates that glass is quite brittle, the skilled artisan would not be motivated to modify the flexible rayon fiber of Kousaka '369 to mirror the physical characteristics of a brittle glass fiber such as that disclosed by Monden '180.
Also, unlike Monden '180, the claimed fiber-reinforced resin composition uses a thermoplastic resin that does not include a polycarbonate resin or a polycarbonate-based resin and is reinforced by a rayon fiber.”

Remarks, pg. 8
“As discussed above, one of ordinary skill in the art would not modify Kousaka '369 using Monden '180 because a brittle glass fiber, such as that disclosed by Monden '180 discussed above, teaches away from the monofilament rayon fibers of Claim 3 which have a "tensile elongation of 10% or more". Moreover, the references do not disclose or suggest monofilament rayon fibers that have "a flat shape with a ratio of 

Remarks, pg. 10

The Examiner respectfully traverses as follows:
	Firstly, Monden is not used to modify the type of thermoplastic resin used in Kousaka or impart characteristics of glass (i.e., brittleness or tensile elongation) to the flexible rayon fiber of Kousaka. Instead, Kousaka is used to modify the shape of the cross-section and ratio between a major axis length and a minor axis length in a width-directional cross section of the rayon fiber.
	Secondly, while Monden teaches using a polycarbonate resin and a glass fiber as the reinforcing fiber, Monden teaches advantages of using a flat shaped reinforcing fiber having a ratio between the major diameter and minor diameter in the range of 1.5-8 that are not dependent on the specific type of resin or type of fiber used in the fiber reinforced resin composition, such as mechanical strength, warping resistance, and anisotropy (Monden, [0198]). Therefore, Monden teaches the benefit is attained based on the shape of the fiber, not the material. In other words, the benefit is attained by selecting a flat shape over a circular shape, cocoon shape, elliptical shape, etc. Therefore, one of ordinary skill in the art would select a flat shape having a ratio between the major diameter and minor diameter in the range of 1.5-8 instead of a circular shape for the rayon fiber in Kousaka from the viewpoint of mechanical strength, warping resistance, and anisotropy.
Further, while Monden teaches advantages provided to the polycarbonate resin composition by the flat shape of the reinforcing fibers having a ratio between the major diameter and minor diameter in the range of 1.5-8, such as flowability, rigidity, impact resistance, and warping resistance (Monden, [0195]; [0197]), it is the Examiner’s opinion one of ordinary skill in 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.  KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1385, 1396 (U.S. 2007).
Thirdly, a reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). Kousaka does not teach the shape of the cross-section of the rayon fiber cannot be modified. In addition, it is noted Monden is not used to modify the tensile elongation of the rayon fiber. 
	
Applicants further argue:
“Moreover, as previously disclosed, inventive examples of molded articles formed from a fiber-reinforced resin composition that fall within the scope of the claims have unexpectedly superior characteristics (e.g., superior tensile strength, bending strength, tensile elongation, and impact strength) than that of the comparative examples formed from compositions that fall outside this scope, as demonstrated by the comparative test data presented in the present specification. Accordingly, the fiber-reinforced resin composition of Claim 2, whose flexible monofilament rayon fibers have a flat shape with a ratio of major axis length/minor axis length (in a width-directional cross section) of 1.1 to 1.8, is not obvious in light of the cited prior art references, even in combination. ”

Remarks, pg. 8-9

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
	The objective evidence of nonobviousness provided by Applicant is not commensurate in scope with the claims which the evidence is offered to support. Examples 1-5 utilizes a specific thermoplastic resin (i.e., PP (polypropylene) J139, acid-modified PP OREVAC CA100, PA101 VESTAMID BS1393, PA610 VESTAMID BS1177) and a specific rayon fiber (i.e., Rayon fiber 1 CR500TEX) having a specific fiber diameter (i.e., 10 to 15 micrometers), a specific tensile elongation (i.e., 13.4%), a specific major axis/minor axis ratio (i.e., 1.46), and a specific length of fiber bundle (i.e., 11 mm) (Specification, see Table 1 and Table 2; [0089-0093]), while claim 2 broadly recites any type of a thermoplastic resin and any type of monofilament rayon fiber having a strand length of 3 to 30 mm, a fiber diameter of 5 to 30 micrometers, a ratio of major axis length/minor axis length of 1.1 to 1.8. Claim 3 includes identical broad recitations and further broadly recites the any type of monofilament rayon fiber has a tensile elongation of 10% or more. Therefore, the evidence provided by Applicant is not commensurate in scope with the claims. 

	
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789